STATE OF VERMONT


                                ENVIRONMENTAL COURT


                                          }
In re: Appeal of Jenness & Berrie         }      Docket No. 134-7-04 Vtec
                                          }


                    Decision and Order on Motion for Reconsideration

       Appellant-Applicants Frederick L. Jenness and David S. Berrie are represented by

Timothy J. O=Connor Jr., Esq. and Elana S. Baron, Esq.; the Town is represented by

Robert M. Fisher, Esq., and Interested Persons Judith and Raymond Enello are

represented by Walter G. French, Esq.         The Court issued a decision on summary

judgment on September 6, 2005. Material facts remain disputed as to whether it qualifies

for consideration as a pre-existing undersized lot, '601; also see 24 V.S.A. '4412(2)

(formerly '4406(1)), depending on whether or not it is considered to have merged with

another parcel across Stickney Brook Road.

       Interested Persons Enello have moved the court to reconsider one issue.          The

parties agree that Appellant-Applicants= parcel does not meet the two-acre minimum lot

size for the Rural Residential zoning district, but that it is greater than one-eighth of an

acre in area and has a width and depth measurement each exceeding 40 feet.

       In the September 6, 2005 decision, the Court ruled that the Aso-called small lot

exemption only exempts an existing small lot from the lot size, lot depth and lot width
(frontage) requirements, not from any of the setbacks or other dimensional requirements@

and noted that A[i]f any of those other [dimensional] requirements cannot be met, the

proposal would also require a variance.@ The Enellos move the Court to reconsider this

conclusion and instead to rule that the small lot exemption only exempts an existing small

lot from the minimum lot size (area) requirement, and does not also necessarily exempt it

from the otherwise-applicable minimum lot depth and minimum lot width requirements.
        Such an interpretation would make surplusage of the requirement in the small lot

exemption requiring that an exempt small lot nevertheless have not only a minimum area

of an eighth of an acre, but also have a minimum lot depth and width of at least 40 feet

each.   That is, in determining how small is >too small= to be developed even under the

exemption, the statute sets a minimum size (of 5445 square feet) and also a minimum

>shape=, to limit how narrow and long an eighth-acre lot could be. (Thus, a rectangular

eighth-acre lot could be no narrower than 40' x 136' 12".)       In the Rural Residential

zoning district, while an exempt small lot could be as small as an eighth of an acre under

the statute, it would take a lot just under an acre in area to meet the ordinance=s

otherwise-applicable frontage and lot depth requirements of 200 feet each.        If those

requirements were applicable, the minimum forty-foot width and depth dimensions of the

small lot exemption would have no meaning.      We will not interpret the statute, or the

equivalent section of the zoning bylaw, to make surplusage of any part of it.    Cantin v.

Young, 170 Vt. 563, 569 (1999) (mem.); In re Lunde, 166 Vt. 167, 171 (1997).

        Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that

Interested Persons= Motion for Reconsideration is DENIED.

        Please see the enclosed notice of the telephone conference scheduled to be held

with the case manager in this matter. The parties are reminded from the September 6,

2005 decision to discuss whether Appellants wish to file a complying application with the
ZBA, and, if so, whether this appeal can be dismissed, with an agreement that any

remaining issues could be raised in any appeal from such future decision, or whether the

parties wish to put this appeal on an inactive status while the new application is being

considered by the ZBA.

             Done at Berlin, Vermont, this 24th day of October, 2005.




                           _________________________________________________
                                 Merideth Wright
                                 Environmental Judge